Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, it is not clear what it meant by “the applied value of the MUT is an appropriate and stable MTU value for interaction between the first and second electronic devices, and is directly verified during the MTU sounding, thereby improving reliability of the applied value of the MTU, and reducing packet loss and communication interruption resulting from an unreliable MTU caused by a protocol compatibility problem between different data communication layers and actual performance changes of a device; and the MTU sounding is performed to adapt to channel quality changes during data transmission, to adjust data size of data transmission, thereby preventing decrease of data transmission quality caused by the channel quality changes” as cited in the claim e.g. please clarify the terms “applied value,”  the “stable MTU value,” and “MTU sounding”  and it functions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-12, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KYOU et al. (US 2018/0278535 A1), hereinafter KYOU.
Regarding claim 1, KYOU discloses a method for data transmission, applied to a first electronic device (either device 100 or phone 200, see figure 1, and ¶ 0041) and comprising: 
during Bluetooth communication, negotiating, by transmitting a sounding data packet at a data size which is a candidate value of a maximum transmission unit (MTU), with a second electronic device about an applied value of the MTU for the Bluetooth communication (the Updated ATT_MTU is a characteristic for notifying the smart phone 200 which is the second device of ATT_MTU updated by an MTU size exchange procedure between the electronic timepiece 100 which is the first device and the smart phone 200. The MTU represents a data capacity (size) which can be communicated per unit communication. According to the BLE Specification, the ATT_MTU is defined as the maximum size of any packet sent between a client and a server. Exchange MTU is a sub-procedure of Server Configuration used by the client to set the ATT_MTU to the maximum possible value that can be supported by both devices, see ¶ 0084). 

Regarding claim 2, KYOU discloses the negotiating, by transmitting the sounding data packet at the data size which is the candidate value of the MTU, with the second electronic device about the applied value of the MTU for the Bluetooth communication comprises: sending, according to the candidate value of the MTU, the sounding data packet for the Bluetooth communication to the second electronic device; receiving a feedback data packet from the second electronic device within a preset period of time; and in response to that a data size of the received feedback data packet is equal to that of the sounding data packet, determining the candidate value of the MTU to be the applied value of the MTU for the Bluetooth communication between the first electronic device and the second electronic device (the electronic timepiece 100 and the smart phone 200 exchange the MTU size supported by each of the devices. More specifically, the smart phone 200 which is the client sends the Exchange MTU Request to inform the electronic timepiece 100 which is the server of the client's maximum receive MTU size and request the server to respond with its maximum receive MTU size. In the case of receiving the Exchange MTU Request, the electronic timepiece 100 sends the Exchange MTU Response to inform the client of the server's maximum receive MTU size. The electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7. The electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091). 

Regarding claim 6, KYOU discloses wherein the negotiating, by transmitting the sounding data packet at the data size which is the candidate value of the MTU, with the second electronic device about the applied value of the MTU for the Bluetooth communication further comprises: in response receiving no feedback data packet at a data size which is equal to that of the sounding data packet, determining a minimum candidate value to be the applied value of the MTU (in the case of receiving the Exchange MTU Request, the electronic timepiece 100 sends the Exchange MTU Response to inform the client of the server's maximum receive MTU size. The electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7, see ¶ 0091).

Regarding claim 7, KYOU discloses after data transmission is initiated in the Bluetooth communication, negotiating with the second electronic device about the applied value of the MTU for the Bluetooth communication, by transmitting, at a predetermined interval or at a moment when the data transmission is suspended, the sounding data packet at the data size which is the candidate value of the MTU (the electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7. The electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091).

Regarding claim 8, KYOU discloses a method for data transmission, applied to a second electronic device and comprising: during Bluetooth communication, receiving a sounding data packet for the Bluetooth communication, wherein the sounding data packet is sent by a first electronic device according to a candidate value of a maximum transmission unit (MTU) (the smart phone 200 which is the client sends the Exchange MTU Request to inform the electronic timepiece 100 which is the server of the client's maximum receive MTU size and request the server to respond with its maximum receive MTU size, see ¶ 0091); and 
sending a feedback data packet to the first electronic device according to a data size of the sounding data packet, wherein the feedback data packet is used for the first electronic device to determine an applied value of the MTU (Exchange MTU Request, the electronic timepiece 100 sends the Exchange MTU Response to inform the client of the server's maximum receive MTU size. The electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7. The electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091).

Regarding claim 9, KYOU discloses determining whether the data size of the sounding data packet is equal to a predetermined MTU of the second electronic device; and in response to that the data size of the sounding data packet is equal to the predetermined MTU, sending, to the first electronic device, the feedback data packet at a data size which is equal to that of the sounding data packet, wherein the feedback data packet is used for the first electronic device to determine the candidate value of the MTU as the applied value of the MTU for the Bluetooth communication between the first electronic device and the second electronic device (the electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7. The electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091). 

Regarding claim 10, KYOU discloses in response to that the data size of the sounding data packet is different from the predetermined MTU, sending, to the first electronic device, the feedback data packet at a data size which is smaller than or equal to that of the sounding data packet (the electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091). 


Regarding claim 11, KYOU discloses a device for data transmission, applied to a first electronic device and comprising: a processor; and memory for storing instructions executable by the processor; wherein the processor is configured to: during Bluetooth communication, negotiate, by transmitting a sounding data packet at a data size which is a candidate value of a maximum transmission unit (MTU), with a second electronic device about an applied value of the MTU for the Bluetooth communication (the Updated ATT_MTU is a characteristic for notifying the smart phone 200 which is the second device of ATT_MTU updated by an MTU size exchange procedure between the electronic timepiece 100 which is the first device and the smart phone 200. The MTU represents a data capacity (size) which can be communicated per unit communication. According to the BLE Specification, the ATT_MTU is defined as the maximum size of any packet sent between a client and a server. Exchange MTU is a sub-procedure of Server Configuration used by the client to set the ATT_MTU to the maximum possible value that can be supported by both devices, see ¶ 0084).

Regarding claim 12, KYOU discloses the negotiating, by transmitting the sounding data packet at the data size which is the candidate value of the MTU, with the second electronic device about the applied value of the MTU for the Bluetooth communication comprises: sending, according to the candidate value of the MTU, the sounding data packet for the Bluetooth communication to the second electronic device; receiving a feedback data packet from the second electronic device within a preset period of time; and in response to that a data size of the received feedback data packet is equal to that of the sounding data packet, determining the candidate value of the MTU to be the applied value of the MTU for the Bluetooth communication between the first electronic device and the second electronic device (the electronic timepiece 100 and the smart phone 200 exchange the MTU size supported by each of the devices. More specifically, the smart phone 200 which is the client sends the Exchange MTU Request to inform the electronic timepiece 100 which is the server of the client's maximum receive MTU size and request the server to respond with its maximum receive MTU size. In the case of receiving the Exchange MTU Request, the electronic timepiece 100 sends the Exchange MTU Response to inform the client of the server's maximum receive MTU size. The electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7. The electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091). 

Regarding claim 16, KYOU discloses wherein the negotiating, by transmitting the sounding data packet at the data size which is the candidate value of the MTU, with the second electronic device about the applied value of the MTU for the Bluetooth communication further comprises: in response receiving no feedback data packet at a data size which is equal to that of the sounding data packet, determining a minimum candidate value to be the applied value of the MTU (in the case of receiving the Exchange MTU Request, the electronic timepiece 100 sends the Exchange MTU Response to inform the client of the server's maximum receive MTU size. The electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7, see ¶ 0091).

Regarding claim 17, KYOU discloses after data transmission is initiated in the Bluetooth communication, negotiating with the second electronic device about the applied value of the MTU for the Bluetooth communication, by transmitting, at a predetermined interval or at a moment when the data transmission is suspended, the sounding data packet at the data size which is the candidate value of the MTU (the electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7. The electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091).

Regarding claim 18, KYOU discloses a device for data transmission, applied to a second electronic device and comprising: a processor; and memory for storing instructions executable by the processor; wherein the processor is configured to: 
during Bluetooth communication, receive a sounding data packet for the Bluetooth communication, wherein the sounding data packet is sent by a first electronic device according to a candidate value of a maximum transmission unit (MTU) (the smart phone 200 which is the client sends the Exchange MTU Request to inform the electronic timepiece 100 which is the server of the client's maximum receive MTU size and request the server to respond with its maximum receive MTU size, see ¶ 0091); and 
send a feedback data packet to the first electronic device according to a data size of the sounding data packet, wherein the feedback data packet is used for the first electronic device to determine an applied value of the MTU (Exchange MTU Request, the electronic timepiece 100 sends the Exchange MTU Response to inform the client of the server's maximum receive MTU size. The electronic timepiece 100 acquires the minimum value of the MTU sizes of the devices as the updated ATT_MTU and stores it as Attribute Value of the Update ATT_MTU of FIG. 7. The electronic timepiece 100 informs the smart phone 200 of the updated ATT_MTU by a Notification message. The smart phone 200 can acquire the updated ATT_MTU by receiving the Notification message, see ¶ 0091).

Regarding claim 19, KYOU discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon for execution by a processor to implement steps of the method for data transmission of claim 1 (see figure 2A or 2B and ¶ 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KYOU in view of CHISU.
Regarding claim 20, KYOU discloses the first electronic device and the second electronic device, wherein MTU sounding is performed by sending a data packet during data transmission between the first and second electronic devices without the first and second electronic devices directly informing MTUs to each other, so as to realize negotiation of the MTU between the first and second electronic devices; the applied value of the MUT is an appropriate and stable MTU value for interaction between the first and second electronic devices, and is directly verified during the MTU sounding, thereby improving reliability of the applied value of the MTU, and reducing packet loss and communication interruption resulting from an unreliable MTU caused by a protocol compatibility problem between different data communication layers and actual performance changes of a device (the electronic timepiece 100 and the smart phone 200 exchange the MTU size supported by each of the devices. More specifically, the smart phone 200 which is the client sends the Exchange MTU Request to inform the electronic timepiece 100 which is the server of the client's maximum receive MTU size and request the server to respond with its maximum receive MTU size, see ¶ 0091).  KYOU, however, fails to discloses the MTU sounding is performed to adapt to channel quality changes during data transmission, to adjust data size of data transmission, thereby preventing decrease of data transmission quality caused by the channel quality changes.
	In the same field of endeavor, CHISU discloses automatically adjusting MTU size based on detecting change in radio link quality in a wireless communication network (see claims 7, 9, 16).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement CHISU’s teaching in the communication method taught by KYOU adapting to the current channel condition would have been the desirable to improve the communication quality.

Allowable Subject Matter
Claims 3-5, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412